UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6168



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

ST. MATTHEW TROY EVANS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-92-116-JFM, CA-95-3123-JFM)


Submitted:   October 29, 1996         Decided:     November 15, 1996


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


St. Matthew Troy Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     St. Matthew Troy Evans appeals the denial of his motion filed

pursuant to 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. In his motion, Evans claimed that his attorney was ineffec-

tive for failing to note an appeal following sentencing on cocaine

conspiracy charges. We affirm.

     In his plea agreement, Evans waived his appellate rights

under 18 U.S.C. § 3742 (1994), reserving only his right to appeal
an upward departure from the guideline range. See 18 U.S.C.

§ 3742(a)(3). In the subject case, the district court stated at

sentencing that it was departing downward from Evans' guideline

range of 87-108 months. Evans received a three-month departure and
was sentenced to 84 months in prison.

     Evans' waiver was valid and enforceable. His claim that his

attorney was ineffective for failing to note an appeal is without
merit because Evans expressly waived his right to appeal anything

other than an upward departure and, in this case, there was no

upward departure.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. Leave to

proceed in forma pauperis is granted.



                                                          AFFIRMED



                                 2